FILED
                            NOT FOR PUBLICATION                             JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BOBBIE EDELEN,                                   No. 08-55246

               Petitioner - Appellant,           D.C. No. CV-07-02862-R

  v.
                                                 MEMORANDUM *
BOARD OF PRISON TERMS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted January 10, 2011 **


Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Bobbie Edelen appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253 1, and we affirm.

      Edelen contends that the Board of Prison Terms’s 2005 decision to deny him

parole was not supported by “some evidence” and therefore violated his due

process rights. The state court did not unreasonably conclude that some evidence

supports the Board’s decision. See 28 U.S.C. § 2254(d); see also Hayward v.

Marshall, 603 F.3d 546, 562-63 (9th Cir. 2010).

      AFFIRMED.




      1
            We certify for appeal, on our own motion, the issue of whether the
2005 decision of the California Board of Prison Terms to deny parole violated due
process. We decline to issue a certificate of appealability as to Edelen’s remaining
claims.

                                          2                                   08-55246